—Appeal by defendant from two judgments of the Supreme Court, Queens County (Posner, J.), both rendered October 4, 1982, convicting him of attempted robbery in the first degree on indictment No. 3111/81 and attempted robbery in the second degree on indictment No. 1858/81, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed defendant’s arguments, including those raised in his pro se supplemental brief, and find them to be without merit (see, People v Love, 57 NY2d 1023; People v Corti, 88 AD2d 345, 347; People v Johnson, 73 AD2d 652). Lazer, J. P., Mangano, Gibbons and Thompson, JJ., concur.